Citation Nr: 1748086	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-22 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1970 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, OK.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes the Veteran has been diagnosed with other acquired psychiatric disorders.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim for PTSD is more accurately characterized as one for any acquired psychiatric disorder.  23 Vet. App. at 1.

The newly reopened issue seeking service connection for an acquired psychiatric disorder on the merits is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





FINDINGS OF FACT

1.  An unappealed May 1989 decision denied a claim for service connection for an acquired psychiatric disorder, claimed as PTSD and dysthymic disorder.

2.  The additional evidence, received more than a year after the May 1989 decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.
 

CONCLUSIONS OF LAW

1.  The May 1989 decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the May 1989 decision is new and material to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Inasmuch as the determination below reopens the claim of service connection for an acquired psychiatric disorder, there is no reason to belabor the impact of VA's duties to notify and assist on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.

II.  Legal Criteria and Analysis

A claim for service connection for an acquired psychiatric disorder was originally denied in a May 1989 decision based on a finding that there was no in-service stressor and the Veteran's dysthymic disorder was not incurred in or aggravated by military service.  The Veteran initiated an appeal of this decision by filing a notice of disagreement in June 1989.  He did not submit a timely VA Form 9, Substantive Appeal after a statement of the case was issued in June 1989.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Board finds the Veteran has submitted new and material evidence since the May 1989 rating decision denying service connection for a psychiatric disorder.  In September 1995, Dr. J.S. diagnosed the Veteran with PTSD, induced psychotic disorder, schizoaffective disorder, delusional paranoid disorder, borderline personality disorder, and paranoid personality disorder.  In February 1998, Dr. J.S. diagnosed the Veteran with PTSD, paranoid psychotic disorder, schizoaffective disorder, delusional paranoid disorder, borderline personality disorder, and paranoid personality disorder.  In addition, there are diagnoses of anxiety and depressive disorder in VA treatment notes from January 2014 through April 2014.  This evidence was not of record at the time of the May 1989 rating decision and relates to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran has a diagnosis of a current acquired psychiatric disorder.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for an acquired psychiatric disorder, claimed as PTSD.  




ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.

First, the Veteran has alleged that he has PTSD from stressors involving personal assault.  Therefore, the Veteran must be provided all relevant notice in pursuance of such claim in accordance with 38 C.F.R. § 3.304(f)(5).

At an April 2014 visit to the Oklahoma City VAMC, the Veteran indicated he saw a psychiatrist outside of the VA system every three months.  These treatment records have not been associated with the electronic record.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

The electronic record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from April 2014.  Therefore, updated VA treatment records should be obtained and associated with the claims file on remand.

In addition, the Veteran has not been afforded a VA examination or medical opinion for his claim of entitlement to service connection for an acquired psychiatric disorder.  The Board finds there is an indication of an association between the alleged in-service events and the Veteran's acquired psychiatric disorder, warranting VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, there is evidence of current psychiatric disabilities, but given the remoteness of the PTSD diagnoses, the current nature of the Veteran's psychiatric disorders must be determined.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran complete notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of 38 C.F.R.        § 3.304(f)(5).  

2.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from April 2014 onward.

3.  With any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

4.  After completing the development requested in items 1-3, afford the Veteran a VA examination with an appropriate expert to determine the precise nature of his acquired psychiatric disorder.  The entire claims file should be made available to the examiner in conjunction with this request.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  

The examiner should confirm whether the Veteran currently has a diagnosed psychiatric disorder.

The examiner should also answer the following questions:

a)  Does the Veteran have a diagnosis of PTSD under DSM-5?

b)  If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

c)  For any psychiatric diagnosis(es) other than PTSD diagnosed during the pendency of the current claim (since May 2011), including anxiety and depressive disorder, then is it at least as likely as not (a 50 percent probability or greater) that such psychiatric disorder(s) began in service or is otherwise related to a disease, event or injury in service?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


